Exhibit 10.56 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 1, 2009, by and among InterCall, Inc. (“Company”), a Delaware corporation, and Joseph Etzler ("Executive") (collectively hereinafter “the parties”). WHEREAS, Company wishes to employ Executive as President, InterCall on the terms and conditions set forth in this Agreement; and WHEREAS, Executive wishes to accept such employment on the terms and conditions set forth in this Agreement; NOW THEREFORE, the parties agree as follows: I. Employment Duties and Term.
